CORINTHIAN COLLEGES, INC.

2004 NEW-HIRE AWARD PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

Employee Name:

     
Number of Stock Units:
  «Number_of_Stock_Units»1
 
   
Vesting Schedule:
  [One-fourth of the Stock Units subject to the
Award will vest on each of the first four
anniversary dates of Award Date1
]
 
   
Award Date:
  [   ], 2004

   
1 All share and unit numbers are subject to adjustment, and the Stock Units are
subject to acceleration and termination prior to vesting, as provided herein.

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is by and between
CORINTHIAN COLLEGES, INC., a Delaware corporation (the “Corporation”), and the
employee named above (the “Participant”), an employee of the Corporation or one
of its subsidiaries, and is delivered under the Corinthian Colleges, Inc. 2004
New-Hire Award Plan (the “New-Hire Plan”).

W I T N E S S E T H

WHEREAS, the Compensation Committee of the Board of Directors has approved, and
the Corporation has granted, effective as of the Award Date, to the Participant
with reference to services to be rendered to the Company, a restricted stock
unit award under the New-Hire Plan (the “Stock Unit Award” or “Award”), upon the
terms and conditions set forth herein and in the New-Hire Plan.

NOW THEREFORE, in consideration of services to be rendered by the Participant
and the mutual promises made herein and the mutual benefits to be derived
therefrom, the parties agree as follows:

1. Defined Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meaning assigned to such terms in the New-Hire Plan. For purposes
of this Agreement, a “Stock Unit” means a non-voting unit of measurement which
is deemed for bookkeeping purposes to be equivalent to one outstanding share of
Common Stock of the Corporation (subject to adjustment as provided in Section 9
hereof).

2. Grant. Subject to the terms of this Agreement and the New-Hire Plan, the
Corporation grants to the Participant a Stock Unit Award with respect to an
aggregate number of Stock Units set forth above. The Corporation acknowledges
that the consideration for the shares payable with respect to the Stock Units on
the terms set forth in this Agreement shall be the services rendered to the
Company by the Participant prior to the applicable vesting date, the fair value
of which is not less than the par value per share of the Corporation’s Common
Stock.

3. Vesting. The Stock Units subject to the Award shall vest in installments as
set forth in the “Vesting Schedule” set forth above, subject to earlier
termination or acceleration and subject to adjustment as provided herein.

4. Continuance of Employment Required. Except as otherwise expressly provided in
Section 8 below, the vesting schedule applicable to the Stock Units requires
continued employment or service through each applicable vesting date as a
condition to the vesting of the applicable installment of the award and the
rights and benefits under this Agreement. Employment or service for only a
portion of the vesting period, even if a substantial portion, will not entitle
the Participant to any proportionate vesting or avoid or mitigate a termination
of rights and benefits upon or following a termination of employment or service.

5. Dividend and Voting Rights.

(a) Limitations on Rights Associated with Units. The Stock Units are bookkeeping
entries only. The Participant shall have no rights as a stockholder of the
Corporation, no dividend rights (except as expressly provided in Section 5(b)
hereof with respect to Dividend Equivalents) and no voting rights with respect
to the Stock Units or any shares of Common Stock issuable in respect of such
Stock Units, until shares of Common Stock are actually delivered to and held of
record by the Participant. No adjustments will be made for dividends or other
rights of a holder for which the record date is prior to the date of delivery of
the shares.

(b) Dividend Equivalent Distributions. No later than sixty (60) days following
each date that the Corporation pays an ordinary cash dividend on its outstanding
Common Stock (if any ordinary cash dividends are paid), for which the related
record date occurs after the Award Date and prior to the fourth anniversary of
the Award Date, the Corporation shall make a cash payment to the Participant
equal to, subject to the tax withholding provisions of Section 11 hereof and
Section 6.5 of the New-Hire Plan, the amount of the ordinary cash dividend paid
by the Corporation on a single share of Common Stock multiplied by the number of
Stock Units subject to this Agreement outstanding and unpaid as of such record
date (“Dividend Equivalents”).

6. Restrictions on Transfer. Prior to the time the Stock Units are vested and
paid, neither the Stock Units comprising the Award nor any other rights of the
Participant under this Agreement or the New-Hire Plan may be transferred, except
as expressly provided in Section 1.8 of the New-Hire Plan. No specific exception
to the general transfer prohibitions set forth in Section 1.8 of the New-Hire
Plan has been authorized by the Administrator.

7. Timing and Manner of Payment with Respect to Stock Units. Stock Units subject
to this Agreement will be paid in an equivalent number of shares of Common Stock
(either by delivering one or more certificates for such shares or by entering
such shares in book entry form, as determined by the Corporation in its
discretion) promptly after the vesting of such Stock Units in accordance with
the terms hereof, subject to adjustment as contemplated by Section 9 and subject
to earlier payment pursuant to Section 10. The Participant or other person
entitled under the New-Hire Plan to receive the shares shall deliver to the
Corporation any representations or other documents or assurances required
pursuant to Section 6.4 of the New-Hire Plan. Delivery of any certificates will
be made to the Participant’s last address reflected on the books of the
Corporation or its Subsidiaries unless the Corporation is otherwise instructed
in writing.

8. Effect of Termination of Employment or Change in Control.

(a) Termination of Employment Generally. Except as provided in Section 8(d), the
Participant’s Stock Units shall be extinguished to the extent such Stock Units
have not become vested upon the date the Participant is no longer employed by
the Corporation or one of its Subsidiaries and is not a member of the Board,
regardless of the reason for such termination of employment or service, whether
with or without cause, voluntarily or involuntarily; provided, however, that if
the Participant incurs a Total Disability or dies while employed by the
Corporation or a Subsidiary or in service as a director of the Corporation, or
Retires with the consent of the Corporation or a Subsidiary from employment by
the Corporation or a Subsidiary, then if the Stock Units subject to the Award
are not then otherwise fully vested, they shall become vested upon such
termination of employment. The termination of service rules of Sections 6.2.7
and 6.2.8 of the New-Hire Plan shall apply with respect to the Stock Units.

(b) Termination of Stock Units. If any Stock Units are extinguished hereunder,
such unvested, extinguished Stock Units shall, without payment of any
consideration by the Corporation or any Subsidiary, automatically terminate and
be cancelled without any other action by the Participant, or the Participant’s
beneficiary, as the case may be.

(c) Automatic Acceleration of Stock Units. Upon a dissolution of the Corporation
or other event described in Section 6.3.1 of the New-Hire Plan (which generally
covers certain mergers or similar reorganizations) that the Corporation does not
survive (or does not survive as a public company in respect of its Common
Stock), then if the Stock Units subject to the Award are not then otherwise
fully vested, they shall automatically become vested upon the occurrence of such
event; provided that such acceleration provision shall not apply, unless
otherwise expressly provided by the Administrator, to the extent that the
Administrator has made a provision for the substitution, assumption, exchange or
other continuation or settlement of the Award, or the Award would otherwise
continue in accordance with the terms of this Agreement, in the circumstances.

(d) Possible Acceleration upon Certain Terminations. Notwithstanding any other
provision of this Agreement or of the New-Hire Plan, if a Change in Control
Event (as defined in the New-Hire Plan) occurs and the Stock Units do not
accelerate and become fully vested upon such event as contemplated by Section
8(c) above, the following provisions shall apply:



  •   If the Participant’s employment is terminated by the Corporation or a
Subsidiary for any reason other than for Cause (as defined herein) or terminated
by the Participant for Good Reason (as defined herein) and the date of such
termination (the “Severance Date”) is upon or within two years following the
date of the Change in Control Event, the Stock Units subject to the Award shall
automatically become fully vested as of the Participant’s Severance Date.



  •   If the Participant’s employment is terminated by the Corporation or a
Subsidiary for any reason other than for Cause (as defined herein) or terminated
by the Participant for Good Reason (as defined herein) and the Severance Date is
within six months prior to the date of the Change in Control Event, any Stock
Units subject to the Award that were unvested and had been previously
extinguished in connection with the termination of the Participant’s employment
pursuant to Section 8(a) above shall be reinstated, and such unvested Stock
Units shall automatically become fully vested as of the date of the Change in
Control Event.

The following definitions shall apply solely for purposes of this Section 8(d):



  •   Cause. “Cause” means that the Participant has been convicted of a felony
(other than drunk driving), or has engaged in gross misconduct materially and
demonstrably injurious to the Corporation or a Subsidiary. However, no act or
failure to act, on the Participant’s part shall be considered “willful” unless
done, or omitted to be done, by the Participant not in good faith and without
reasonable belief that his action or omission was in the best interest of the
Corporation and its Subsidiaries.



  •   Good Reason. “Good Reason” means that, without the Participant’s express
written consent, the occurrence of any one or more of the following: (a) the
assignment of the Participant to duties materially inconsistent with the
Participant’s authorities, duties, responsibilities, and status (including
titles and reporting requirements) as an employee of the Corporation or one of
its Subsidiaries, or a material reduction or alteration in the nature or status
of the Participant’s authorities, duties, or responsibilities, other than an
insubstantial and inadvertent act that is remedied by the Company promptly after
receipt of notice thereof given by the Participant; (b) a reduction by the
Corporation or a Subsidiary in the Participant’s base salary; (c) a material
reduction in the Participant’s level of participation in any of the Company’s
short and/or long-term incentive compensation plans, employee benefit or
retirement plans, or policies, practices, or arrangements in which the
Participant participates (provided, however, that reductions in the levels of
participation in any such plan, policy, practice or arrangement shall not be
deemed to be “Good Reason” if the Participant’s reduced level of participation
in each such plan, policy, practice or arrangement remains substantially
consistent with the average level of participation of other employees who have
positions commensurate with the Participant’s position); or (d) the relocation
of the Participant’s offices, as assigned to him by the Company, by more than
fifty (50) miles.

9. Adjustments in Case of Changes in Common Stock. Upon the occurrence of an
Event (as defined below), the Administrator shall make adjustments as it deems
appropriate in the number and kind of securities or other consideration that may
become payable with respect to the Award. If an Event shall occur and the Stock
Unit Award has not been fully vested and paid upon such Event or prior thereto,
the Stock Unit Award may become payable in securities or other consideration
(the “Restricted Property”) rather than in the Common Stock otherwise payable in
respect of the Stock Unit Award. Such Restricted Property shall become payable
at the times set forth in Section 7 above or such earlier time as the
Administrator may authorize pursuant to Section 10 below. Notwithstanding the
foregoing, to the extent that the Restricted Property includes any cash, the
commitment hereunder shall become an unsecured promise to pay an amount equal to
such cash (with earnings attributable thereto as if such amount had been
invested, pursuant to policies established by the Administrator, in interest
bearing, FDIC insured (subject to applicable insurance limits) deposits of a
depository institution selected by the Administrator) at such times and in such
proportions as the Stock Unit Award becomes payable in accordance with Section 7
above. Notwithstanding the foregoing, the Stock Unit Award and any Common Stock
or other securities or property payable in respect of the Stock Unit Award shall
continue to be subject to proportionate and equitable adjustments (if any) under
this Section 9 consistent with the effect of such events on stockholders
generally, as the Administrator determines to be necessary or appropriate, and
in the number, kind and/or character of shares of Common Stock or other
securities, property and/or rights payable in respect of Stock Units granted
under the New-Hire Plan. All rights of the Participant hereunder are subject to
those adjustments. For purposes of this Agreement, “Event” means a liquidation,
dissolution, Change in Control Event, merger, consolidation, or other
combination or reorganization, stock split, stock dividend, reverse stock split,
or a recapitalization, reclassification, extraordinary dividend or other
distribution (including a split up or a spin off of the Corporation or any
significant Subsidiary), or a sale or other distribution of all or substantially
all the assets of the Corporation as an entirety.

10. Possible Early Settlement of Award. The Administrator retains the right to
accelerate the vesting and payment date of the outstanding and previously
unvested Stock Units subject to the Award in connection with an Event, a Change
in Control Event, or the termination of the Participant’s employment with the
Corporation or one of its Subsidiaries. This Section 10 is not intended to
prevent vesting of the Award pursuant to Section 8 above or an adjustment to the
Award as provided in the New-Hire Plan or Section 9 above.

11. Tax Withholding. Upon or in connection with the vesting of the Stock Units,
the payment of Dividend Equivalents, and/or the distribution of shares of Common
Stock in respect of the Stock Units, the Corporation and each of its
Subsidiaries shall have the right at its or their option to (a) require the
Participant (or the Participant’s beneficiary, as the case may be) to pay or
provide for payment in cash of the amount of any taxes which such entity (or
entities) may be required to withhold with respect to such vesting, payment or
distribution or (b) deduct from any amount otherwise payable to the Participant
(with respect to the Stock Units or otherwise) the amount of any taxes which
such entity (or entities) may be required to withhold with respect to such
vesting, payment or distribution. In any case where a tax is required to be
withheld in connection with the delivery of shares of Common Stock under this
Agreement, the Administrator may, but is not required to, reduce the number of
shares to be delivered by (or otherwise reacquire) the appropriate number of
shares valued at their then Fair Market Value, to satisfy such withholding
obligation.

12. Notices. Any notice to be given under the terms of this Agreement shall be
in writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Participant at the address reflected or
last reflected on the Corporation’s payroll records. Any notice shall be
delivered in person or shall be enclosed in a properly sealed envelope,
addressed as aforesaid, registered or certified, and deposited (postage and
registry or certification fee prepaid) in a post office or branch post office
regularly maintained by the United States Government. Any such notice shall be
deemed to be “given” only when actually received, but if the Participant is no
longer an Eligible Employee, shall be deemed to have been duly “given” as of the
date mailed in accordance with the foregoing provisions of this Section 12.

13. Plan. The Award and all rights of the Participant with respect thereto are
subject to, and the Participant agrees to be bound by, all of the terms and
conditions of the provisions of the New-Hire Plan, incorporated herein by
reference. The Participant acknowledges receipt of a copy of the New-Hire Plan,
which is made a part hereof by this reference, and agrees to be bound by the
terms thereof. Unless otherwise expressly provided in other Sections of this
Agreement, provisions of the New-Hire Plan that confer discretionary authority
on the Administrator do not (and shall not be deemed to) create any rights in
the Participant unless such rights are expressly set forth herein or are
otherwise in the sole discretion of the Administrator so conferred by
appropriate action of the Administrator under the New-Hire Plan after the date
hereof. If there is any conflict or inconsistency between the terms and
conditions of this Agreement and of the New-Hire Plan, the terms and conditions
of the New-Hire Plan shall govern.

14. No Service Commitment by Company. Nothing contained in this Agreement or the
New-Hire Plan constitutes an employment or service commitment by the Corporation
or any of its Subsidiaries, affects the Participant’s status as an employee
at-will who is subject to termination without cause, confers upon the
Participant any right to remain employed by or in service to the Corporation or
any Subsidiary, interferes in any way with the right of the Corporation or any
Subsidiary at any time to terminate such employment or service, or affects the
right of the Corporation or any Subsidiary to increase or decrease the
Participant’s other compensation.

15. Limitation on Participant’s Rights. Participation in the New-Hire Plan
confers no rights or interests other than as herein provided. This Agreement
creates only a contractual obligation on the part of the Corporation as to
amounts payable and shall not be construed as creating a trust. The New-Hire
Plan, in and of itself, has no assets. The Participant shall have only the
rights of a general unsecured creditor of the Corporation with respect to
amounts credited and benefits payable, if any, with respect to the Stock Units,
and rights no greater than the right to receive the Common Stock (subject to
adjustments) as a general unsecured creditor with respect to Stock Units, as and
when payable hereunder.

16. Entire Agreement. This Agreement and the New-Hire Plan together constitute
the entire agreement and supersede all prior understandings and agreements,
written or oral, of the parties hereto with respect to the subject matter
hereof. The New-Hire Plan and this Agreement may be amended pursuant to
Section 6.6 of the New-Hire Plan. Such amendment must be in writing and signed
by the Corporation. The Corporation may, however, unilaterally waive any
provision hereof in writing to the extent such waiver does not adversely affect
the interests of the Participant hereunder, but no such waiver shall operate as
or be construed to be a subsequent waiver of the same provision or a waiver of
any other provision hereof.

17. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
conflict of law principles thereunder.

18. Effect of this Agreement. This Agreement shall be assumed by, be binding
upon and inure to the benefit of any successor or successors to the Corporation.

19. Counterparts. This Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

20. Section Headings. The section headings of this Agreement are for convenience
of reference only and shall not be deemed to alter or affect any provision
hereof.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Award
Date set forth above. By the Participant’s execution of this Agreement, the
Participant agrees to the terms and conditions hereof and of the New-Hire Plan.

     
CORINTHIAN COLLEGES, INC.
a Delaware corporation
  PARTICIPANT


 
   
By:
 

 
   
Print Name:
  Signature


 
   
Its:
  Address


 
   
 
  City, State, Zip Code
 
   

